2020 UT App 83



               THE UTAH COURT OF APPEALS

                   MARTHA OCEGUERA,
                        Petitioner,
                             v.
                  LABOR COMMISSION AND
          THE CORPORATION OF THE PRESIDING BISHOP,
                       Respondents.

                            Opinion
                       No. 20190367-CA
                       Filed May 29, 2020

               Original Proceeding in this Court

            Loren M. Lambert, Attorney for Petitioner
       Lori L. Hansen and Cody G. Kesler, Attorneys for
      Respondent The Corporation of the Presiding Bishop

     JUDGE RYAN M. HARRIS authored this Opinion, in which
    JUDGES GREGORY K. ORME and MICHELE M. CHRISTIANSEN
                    FORSTER concurred.

HARRIS, Judge:

¶1     Martha Oceguera injured her knee while working as a
seamstress for The Corporation of the Presiding Bishop (CPB),
and sought temporary total workers’ compensation benefits. The
Appeals Board (the Board) of the Utah Labor Commission
dismissed Oceguera’s claim after determining that she failed to
show that her work activity legally caused her injuries. Oceguera
asks us to review the Board’s determination, and we conclude
that the Board erred by rejecting Oceguera’s legal causation
argument. Accordingly, we set aside the Board’s order and
return this matter to the Commission for further proceedings.
                  Oceguera v. Labor Commission


                        BACKGROUND

¶2     In 2016, Oceguera was employed as a seamstress at
Beehive Clothing, a clothing factory operated by CPB to produce
religious garments. Oceguera usually tried to work quickly in
order to maximize her production rate, and the nature of the
work required her to move quickly from one sewing machine to
another. Oceguera was required to depress a foot pedal in order
to activate each machine. Most of the foot pedals were covered
in “grip tape” to help prevent a worker’s foot from slipping, but
a few of the pedals had no grip tape.

¶3     On August 20, 2016, Oceguera was hurrying to a table to
operate a sewing machine. Once she arrived, she placed the
garment on the table and, from a standing posture, applied
“significant pressure” to the machine’s pedal with her right foot.
Oceguera later testified that the pedal in question turned out to
be lacking grip tape. In addition, at the moment Oceguera
stepped on the pedal, it happened to be covered with “a piece of
slippery cloth” that had fallen onto it. As Oceguera applied
pressure to the pedal, her right foot “slipped and twisted inward
with her toes facing left and her ankle [and] heel facing right.”
This movement caused a “very strong pain” and a “crack” in the
back of Oceguera’s right knee, which eventually went numb.

¶4      Oceguera reported the injury to her supervisor, and later
went to the hospital for treatment. She was diagnosed with a
torn meniscus, which eventually required surgical treatment.
Doctors also noticed that Oceguera had preexisting osteoarthritis
in the injured knee.

¶5     In November 2016, Oceguera filed an application for
workers’ compensation benefits, including temporary total
disability benefits, related to the August 2016 workplace injury.
Following the filing of her claim, medical experts retained by
each side independently examined her. CPB’s medical
consultant, an orthopedic surgeon, concluded that the pain


20190367-CA                     2                2020 UT App 83
                  Oceguera v. Labor Commission


Oceguera believed was caused by her August 2016 workplace
accident was instead attributable to her preexisting
osteoarthritis. On the other hand, a chiropractor retained by
Oceguera disagreed, and concluded that Oceguera’s injury was
caused by the workplace accident and that her preexisting
condition did not contribute to her injury. In addition, the
surgeon who performed Oceguera’s meniscus surgery also
indicated that her meniscus tear was not caused by any
preexisting condition.

¶6     Due to the existence of conflicting medical opinions, an
administrative law judge (the ALJ) referred the medical aspects
of Oceguera’s claim to an impartial medical panel. 1 The panel
observed that Oceguera’s osteoarthritis pre-dated the August
2016 workplace accident, and concluded that this preexisting
condition contributed, in part, to the severity of her meniscal
tear. The ALJ credited the medical panel’s report, and found that
Oceguera had a preexisting condition at the time of the accident
that contributed to her injury by “allow[ing] the injury to occur
with reduced force” that likely “would not have been sufficient
to cause a meniscal tear in a healthy knee.” Accordingly, the ALJ
determined that, under Utah law, in order to prove that her
injury was legally caused by the workplace accident, Oceguera
would have to “show that the employment contributed
something substantial to increase the risk [she] already faced in
everyday life because of [her preexisting] condition.” See Allen v.
Industrial Comm’n, 729 P.2d 15, 25 (Utah 1986). In the ALJ’s view,


1. Under Utah law, an ALJ may refer medical aspects of a case to
a panel of qualified medical professionals specializing in the
treatment of the disease or condition involved in the claim. Once
the panel has submitted their report, the ALJ may base his or her
findings on the report of the medical panel if the ALJ determines
that the panel’s conclusions are credible. See Utah Code Ann.
§ 34A-2-601(1)(c), (2)(e)(i) (LexisNexis 2015).




20190367-CA                     3                2020 UT App 83
                   Oceguera v. Labor Commission


Oceguera could not meet that standard; the ALJ determined that
“[t]he act of one’s foot slipping in a limited manner on a slippery
surface is a common place occurrence in modern, non-
employment life,” and that the “physical exertion” Oceguera
faced did “not exceed” the usual and customary activities of
daily life in the modern world. The ALJ also determined that
“the force with which [Oceguera] slipped and twisted her knee
would not have been sufficient to cause a meniscal tear in a
healthy knee, but her pre-existing condition allowed the injury
to occur with reduced force.” The ALJ therefore dismissed
Oceguera’s request for benefits.

¶7     Oceguera appealed the ALJ’s decision to the Board,
arguing that her osteoarthritis was not the type of preexisting
condition that triggers the heightened Allen standard, and
arguing that she could in any event demonstrate legal causation.
However, a majority of the Board adopted the ALJ’s findings
and upheld the ALJ’s decision, concluding that Oceguera could
not show legal causation because the workplace activity that led
to the injury did not involve “an unusual or extraordinary
exertion above the usual wear and tear of nonemployment life,”
and opining that “[i]t is not unusual for a person to hurry and
then step on a surface and have one’s foot slip off and twist to
the side such as when a person hurries to cross a street and his
or her foot slips off a street curb or hurries to catch a bus or train
and then slips while boarding.” One member of the Board
dissented, opining that the majority was too “obsessed with the
‘mechanism of injury’” and had not focused enough on the
“environs of the work place.”


            ISSUES AND STANDARDS OF REVIEW

¶8    Oceguera now asks us to review two aspects of the
Board’s order. First, Oceguera asserts that the heightened Allen
standard for legal causation does not apply here. Second,
Oceguera argues that, even if Allen applies, she can satisfy its


20190367-CA                      4                 2020 UT App 83
                   Oceguera v. Labor Commission


test, asserting that, under the totality of the circumstances
presented, her “employment contributed something substantial
to increase the risk she already faced in everyday life” due to her
osteoarthritis, see Allen v. Industrial Comm’n, 729 P.2d 15, 25 (Utah
1986), and that her meniscus tear was therefore legally caused by
the workplace accident. Both of these issues involve questions on
which we owe no deference to the Board’s conclusions. The first
issue requires us to interpret the scope of a Utah Supreme Court
opinion, a subject on which we do not defer to lower tribunals.
Ortega v. Ridgewood Estates LLC, 2016 UT App 131, ¶ 29, 379 P.3d
18 (“The district court’s interpretation of caselaw presents a
question of law, which we review for correctness.”). And our
supreme court has determined that, in making a determination
about whether a workplace situation presents unusual
conditions not present in everyday life, “the ultimate question is
the legal effect of the facts rather than witness credibility or
demeanor,” and that “unusualness” is “an objective legal
standard that we are in a better position to analyze than the
[Labor] Commission.” See Murray v. Utah Labor Comm’n, 2013 UT
38, ¶ 40, 308 P.3d 461.


                            ANALYSIS

¶9      In Utah, workers’ compensation benefits are available to
any employee injured in an “accident arising out of and in the
course of” employment. Utah Code Ann. § 34A-2-401(1)
(LexisNexis 2015). For an injury to be compensable, the worker
must prove both that the injury was “by accident” and that there
is “a causal connection between the injury and the employment.”
Allen, 729 P.2d at 18. “In this context, causation is a two-fold
concept encompassing both medical causation and legal
causation,” Layton v. Labor Comm’n, 2019 UT App 59, ¶ 16, 440
P.3d 954 (quotation simplified), and the injured worker “must
supply proof of both” in order to succeed on her claim, Nyrehn v.
Industrial Comm’n, 800 P.2d 330, 334 (Utah Ct. App. 1990).



20190367-CA                      5                 2020 UT App 83
                  Oceguera v. Labor Commission


¶10 In this case, CPB does not contest the fact that Oceguera’s
injury happened “by accident,” nor does it—at least not in its
briefing before this court—contest that Oceguera’s injury was
medically caused by the August 2016 accident. The only issue
contested here is the one on which the Board rejected Oceguera’s
claim: whether Oceguera has satisfied her burden of proving
that her injuries were legally caused by her workplace accident.

¶11 In order to show legal causation, Oceguera must show
that her injury arose “out of and in the course of” her
employment. See Utah Code Ann. § 34A-2-401(1); see also Allen,
729 P.2d at 25. Our supreme court has noted the difficulty in
determining causation in cases “where the employee brings to
the workplace a personal element of risk such as a preexisting
condition.” Id. Injured employees are “not disqualified from
obtaining compensation” just because they have preexisting
conditions that contributed to their injuries, and can even
recover for the “aggravation or lighting up of a pre-existing
disease.” Id. (quotation simplified). However, such employees
must demonstrate that their injury or aggravation was due to
workplace activity rather than day-to-day wear and tear; for that
reason, a heightened test for legal causation is “necessary to
distinguish those injuries which coincidentally occur at work
because a preexisting condition results in symptoms which
appear during work hours without any enhancement from the
workplace.” See Murray v. Labor Comm’n, 2013 UT 38, ¶ 46, 308
P.3d 461 (quotation simplified). In order to meet the heightened
test, claimants “must show that the employment contributed
something substantial to increase the risk [they] already faced in
everyday life because of [their] condition.” Allen, 729 P.2d at 25.
“This additional element of risk in the workplace” can be
satisfied by evidence that the injury occurred as the result of “an
exertion greater than that undertaken in normal, everyday life.”
Id. In summary, “where the claimant suffers from a preexisting
condition which contributes to the injury, an unusual or
extraordinary exertion is required to prove legal causation,” but



20190367-CA                     6                2020 UT App 83
                   Oceguera v. Labor Commission


“[w]here there is no preexisting condition, a usual or ordinary
exertion is sufficient.” Id. at 26.

¶12 As noted above, the ALJ and the Board both determined
that Oceguera had to satisfy the Allen test, and that she could not
do so under the facts of this case. Oceguera takes issue with that
determination, asserting first that the Allen test does not apply to
her case, and arguing in the alternative that, on the facts
presented here, the test is satisfied in any event. We address each
of Oceguera’s arguments in turn.

                                 A

¶13 A workers’ compensation claimant must satisfy the Allen
test anytime “the claimant suffers from a preexisting condition
which contributes to the injury.” Allen, 729 P.2d at 26. In this
case, the Board made factual findings that both (a) Oceguera
suffered from preexisting osteoarthritis, and (b) her preexisting
condition contributed to her injury by “making her more
susceptible to the meniscal tear” and allowing her meniscus to
“be torn with less force than would normally be required for
such a tear.” Oceguera does not contest these factual findings;
indeed, she acknowledges that she had preexisting osteoarthritis,
and that her condition “allowed her meniscus to be torn with
less force than in a healthy knee.” However, she argues that her
preexisting condition “was insignificant or trivial,” and is not
“the type that requires the higher legal causation standard.” She
asserts that, for the Allen standard to apply, the preexisting
condition must be “a significant or substantial cause of the
workplace injury.”

¶14 But this requirement appears nowhere in existing case
law discussing legal causation of a workplace injury involving




20190367-CA                     7                 2020 UT App 83
                  Oceguera v. Labor Commission


an employee with a preexisting condition. 2 In Allen itself, our
supreme court indicated that the more stringent legal causation
test applies “where the claimant suffers from a preexisting
condition which contributes to the injury”; the court did not
make any effort to limit the test’s application to cases where the
preexisting condition’s contribution was significant or
substantial. See Allen, 729 P.2d at 26. Since Allen, our supreme
court has continued to apply the test when the preexisting
condition “causally contributed to” the injury, see Murray, 2013


2. Oceguera directs our attention to Washington County School
District v. Labor Commission, 2015 UT 78, 358 P.3d 1091. In that
case, our supreme court analyzed the “causal connection
required between an initial workplace injury and a subsequent
non-workplace injury to allow workers’ compensation benefits
for the second injury.” Id. ¶ 19. In that context, an employee
must show that “the original workplace injury was a significant
contributing cause of the subsequent non-workplace injury,” and
it is not enough for the employee to show that the initial
workplace injury was “a mere contributing cause.” Id. In
Washington County, the supreme court did not cite Allen, and did
not state or imply that the test it applied would apply outside
the subsequent-non-workplace-injury context. And we are not
aware of any Utah court applying this standard in a case
analyzing the impact of a preexisting condition on a workplace
injury. And in any event, the Allen test itself already absolves an
employer from paying benefits to an employee with a
preexisting condition who was injured in the workplace unless
“the employment contributed something substantial to increase
the risk” the employee already faced due to the preexisting
condition. See Allen v. Industrial Comm’n, 729 P.2d 15, 25 (Utah
1986). We do not perceive the Allen test, as presently constituted,
to contain a second level of inquiry aimed at evaluating the
qualitative nature of the causal link between the preexisting
condition and the injury.




20190367-CA                     8                2020 UT App 83
                  Oceguera v. Labor Commission


UT 38, ¶ 45, and so have we, see, e.g., Acosta v. Labor Comm’n,
2002 UT App 67, ¶ 25, 44 P.3d 819 (stating that “[t]he sole
question is whether the worker came to the workplace with a
condition that increased his risk of injury,” and that “[i]f he did
and that condition contributed to the injury, then Allen’s higher
standard of legal causation comes into play” (quotations
simplified)).

¶15 We are, of course, bound to follow Allen and Murray,
because they represent the pronouncements of a higher court.
See Ortega v. Ridgewood Estates LLC, 2016 UT App 131, ¶ 30, 379
P.3d 18 (“[W]e are bound by vertical stare decisis to follow
strictly the decisions rendered by the Utah Supreme Court.”
(quotation simplified)). To the extent Oceguera is simply making
a record to preserve her right to ask the supreme court to revisit
Allen, we acknowledge her efforts. But we are not empowered to
revisit Utah Supreme Court precedent, and we may not add a
threshold element—that the contribution made by the
preexisting condition be “significant” or “substantial”—to a test
articulated by that court.3

¶16 Given that the Allen test applies, by its terms, anytime a
preexisting condition contributes to a workplace injury, and
given that the Board made unchallenged findings that Oceguera


3. Given that our case law contains no requirement that the
contribution to the injury made by the preexisting condition be
substantial, none of the experts involved in the case offered a
specific opinion, one way or the other, on that question.
Oceguera’s expert opined that the preexisting condition made no
contribution at all to her injury. And the medical panel, in an
opinion shared by CPB’s expert, opined that Oceguera’s
osteoarthritis “allowed the meniscus to be torn with less force”
than in a healthy knee, but did not analyze whether the
osteoarthritis’s contribution was “significant” or “substantial.”




20190367-CA                     9                2020 UT App 83
                  Oceguera v. Labor Commission


suffered from a preexisting condition that contributed, at least in
part, to her injury, the Allen test applies here. Oceguera cannot
demonstrate that her injury was legally caused by the workplace
accident without satisfying that test.

                                B

¶17 Under that test, because she came to the workplace with a
preexisting condition, Oceguera may recover workers’
compensation benefits only if she can show that “the
employment contributed something substantial to increase the
risk [she] already faced in everyday life because of [her]
condition.” See Allen, 729 P.2d at 25. To make this showing,
Oceguera must compare the circumstances of the workplace
injury to the “exertions” of a typical person’s “nonemployment
life,” and persuade us that her injury was caused “by an exertion
greater than that undertaken in normal, everyday life.” Id. at 25–
26. This endeavor involves two steps: “first, we must
characterize the employment-related activity that precipitated
the employee[’s] injury, taking into account the totality of the
circumstances; and second, we must determine whether this
activity is objectively unusual or extraordinary.” Murray, 2013
UT 38, ¶ 48.

¶18 The facts related to the mechanism of injury, as
determined by the Board, are not a matter of much dispute. As
noted above, in an effort to maximize her production rate,
Oceguera was attempting to work quickly, and she “hurried to a
sewing table to operate a sewing machine.” Upon arriving at the
table, she “applied significant pressure” on the machine’s pedal
with her right foot. Unbeknownst to Oceguera, the pedal in
question had no grip tape, and was covered with a stray piece of
cloth. As she pressed the pedal, her foot slipped off of it and
twisted inward, causing immediate pain and tearing the
meniscus in her right knee.




20190367-CA                    10                2020 UT App 83
                  Oceguera v. Labor Commission


¶19 The parties do, however, dispute the legal import of these
facts. The ALJ and a majority of the Board determined that the
activity required of Oceguera in the workplace was not unusual
or extraordinary, when compared with typical non-employment
life; the Board analogized the foot-pedal mishap to situations in
which a person is in a hurry—for instance, crossing a street or
trying to catch a bus—and then “step[s] on a surface” and slips.
CPB agrees, asserting that Oceguera’s workplace activity “is not
unusual compared with normal nonemployment exertions
experienced by the general public in today’s society.” Oceguera,
on the other hand, points to the specific circumstances of her
workplace, in which she—in an effort to maximize her
production—was hurrying to get to the next workstation, and
notes that the pedal in question was covered by a slippery piece
of cloth, and turned out to have no grip tape beneath the cloth.
She also notes the “significant pressure” that she applied to the
pedal, and asserts that the workplace activity that led to her
accident, when viewed in its entirety, is more strenuous than the
activities of normal everyday non-employment life.

¶20 The second part of the legal causation test—the inquiry
into the “unusualness” of the workplace activity—is an objective
assessment. See Murray, 2013 UT 38, ¶ 48. In comparing “the
activity that precipitated the employee’s injury with the usual
wear and tear and exertions of nonemployment life,” we focus
on “what typical non-employment activities are generally
expected of people in today’s society, not what this particular
claimant is accustomed to doing.” Id. (quotations simplified). In
making this comparison, we examine “the totality of the
circumstances, including the employee’s exertions and the
workplace conditions.” Id. ¶ 47. These examinations are quite
specific. For instance, under the facts of Allen, our supreme court
noted that the assessment should take into account not just how
much weight the employee lifted and moved, but specifically
“how many crates were moved . . . , the distance the crates were
moved, the precise weight of the crates, and the size of the area



20190367-CA                    11                2020 UT App 83
                  Oceguera v. Labor Commission


in which the lifting and moving took place.” See Allen, 729 P.2d
at 28. And in Murray, the court took into account more than just
the fact that the employee lost his balance in a boat; it also
considered the angle at which he was “bent over the edge of the
boat,” the fact that he “was wearing a fifteen-pound service belt
and a one-pound inflatable life jacket, and that the wave that hit
his boat was unexpected.” See Murray, 2013 UT 38, ¶ 50.

¶21 In addition to Allen and Murray, we find two of our own
cases instructive here. In Peterson v. Labor Commission, 2016 UT
App 12, 367 P.3d 569, an employee with a preexisting condition
in her right shoulder worked in a grocery store’s bakery
department as a cake decorator, and her “regular duties
included lifting and moving cakes and buckets of frosting.” Id.
¶¶ 2, 4. The cakes “weighed about four pounds each, and the
buckets of frosting weighed as much as forty-two pounds.” Id.
One day, the claimant sustained an injury to her right rotator
cuff after she “reached behind her with her arm extended like a
waiter” in order “to remove a tray of cakes from a rack.” Id. ¶¶ 3,
16. The tray in question contained four cakes, “weighed over
sixteen pounds, and was positioned about shoulder-height on
the rack.” Id. ¶ 3. The Board denied her claim for workers’
compensation benefits under Allen, concluding that her
“exertion was not unusual or extraordinary.” Id. ¶ 9. This court
disagreed, focusing not just on the amount of weight lifted but
on the totality of the circumstances, including “the awkward
manner” in which the employee lifted the tray. Id. ¶ 15. We
summed up our conclusion as follows: “Looking at the totality of
the circumstances of [the employee’s] injury, we are satisfied
that her lifting of the sixteen-pound cake tray in the peculiar
manner that she did ‘contributed something substantial to
increase the risk she already faced in everyday life because of
her preexisting condition.’” Id. ¶ 16 (quoting Allen, 729 P.2d at
25) (quotation simplified)).




20190367-CA                    12                2020 UT App 83
                  Oceguera v. Labor Commission


¶22 In American Roofing Co. v. Industrial Commission, 752 P.2d
912 (Utah Ct. App. 1988), we addressed a claim for workers’
compensation involving an employee with a preexisting back
condition who was injured while lifting a thirty-pound bucket
from the back of a truck. Id. at 913. As the employee leaned over
the side of the truck and attempted to lift the bucket out of the
truck bed, “the bucket snagged on something,” and the
employee experienced “lightning bolts” of pain through his back
and legs. Id. This court applied Allen and declined to disturb the
Board’s conclusion that the employee’s exertion was unusual
and extraordinary. Id. at 915. The Board had concluded that
“evidence of the weight, together with the manner in which [the
employee] lifted the bucket and the fact that the bucket snagged,
combined to characterize [his] action as unusual or
extraordinary under the Allen definition.” Id.

¶23 Applying this test, and this case law, to the facts of this
case, we conclude that Oceguera has established that her injury
was legally caused by the August 2016 workplace accident. In
our view, after examining the circumstances of Oceguera’s
accident in their totality, we are persuaded that the exertion
expended by Oceguera in the course of her accident was greater
than that usually undertaken by an average person in non-
employment life. See Murray, 2013 UT 38, ¶ 47; Allen, 729 P.2d at
28. In an effort to maximize her production rate, Oceguera was
hurrying to the next station. She applied “significant pressure”
to the foot pedal. And that foot pedal, unbeknownst to her, was
more slippery than she was anticipating, since it had no grip
tape and was covered by a stray piece of cloth. In the course of
daily non-employment life, people do not typically encounter
situations like that.

¶24 We disagree with the Board’s conclusion that Oceguera’s
exertion was comparable to slipping while walking or boarding
a bus. As an initial matter, we are not convinced that taking a
step on level ground, or even stepping upward to board a bus or



20190367-CA                    13                2020 UT App 83
                    Oceguera v. Labor Commission


mount a flight of stairs, is the same as applying “significant
pressure” to the foot pedal of an industrial sewing machine.
Moreover, Oceguera was hurrying from station to station in an
effort to maximize her production rate. We certainly
acknowledge that ordinary people in non-employment life
sometimes find it necessary to depress foot pedals using
“significant pressure,” and sometimes find it necessary to hurry.
But most people do not encounter those things very often in
non-employment life, especially at the same time, and Oceguera
was required to do so constantly throughout her workday—hour
after hour, garment after garment. See Fastenal v. Labor Comm’n,
2020 UT App 53, ¶ 15 (“Repetition of a workplace activity can
constitute an objectively unusual or extraordinary exertion.”),
petition for cert. filed, May 20, 2020 (No. 20200409); see also Miera v.
Industrial Comm’n, 728 P.2d 1023, 1024–25 (Utah 1986) (holding
that an employee’s repeated “jumps into an eight-foot hole from
a four-foot platform at thirty-minute intervals constitute[d] a
considerably greater exertion than that encountered in
nonemployment life”).

¶25 But perhaps most significant, in light of Peterson and
American Roofing, is the unanticipated manner in which her foot
slipped off of the pedal. In those cases, it was “the unusual and
awkward manner in which the employee lifted an otherwise-
manageable amount of weight” that helped differentiate the
workers’ exertions from those typically encountered in non-
employment life. See Peterson, 2016 UT App 12, ¶ 16. Similarly
here, Oceguera did not expect the pedal to be slippery from lack
of grip tape and from the presence of the stray piece of cloth.
Encountering a pedal with those characteristics was unusual and
extraordinary, even for Oceguera, who was used to depressing
foot pedals often during her work; it is certainly out of the
ordinary for anyone in non-employment life to unexpectedly
encounter such a situation. In Peterson, we concluded that the
employee’s “activity when she was injured—twisting and
reaching behind herself with her extended right arm to place her



20190367-CA                       14                 2020 UT App 83
                   Oceguera v. Labor Commission


palm under a sixteen-pound cake tray to lift and move it from a
shoulder-height rack to a mid-chest height table—was
objectively unusual or extraordinary.” See id. ¶ 13. And in
American Roofing, we determined that “the manner in which the
bucket snagged” on the truck bed, when “combined” with its
thirty-pound weight, was “unusual or extraordinary under the
Allen definition.” See American Roofing, 752 P.2d at 915.

¶26 Oceguera’s exertion was at least as awkward and unusual
as the activities at issue in Peterson and American Roofing. Neither
Oceguera nor the worker in American Roofing anticipated the
difficulty of their activity: the worker did not know that the
bucket would snag on the truck, and Oceguera did not know
that her foot pedal was especially slippery. And unlike the
activity in Peterson, Oceguera’s activity was more or less
required by the nature of the job: she was hurrying to maximize
her production rate, and she had to depress the foot pedal with
“significant pressure” to complete her task. The employee in
Peterson was required to lift the cake tray, but was not required
to lift it in the awkward manner she selected; we nevertheless
found her activity to be unusual or extraordinary. See Peterson,
2016 UT App 12, ¶ 16.

¶27 The ultimate question Allen asks us to answer is this one:
did the demands of Oceguera’s employment “contribute[]
something substantial to increase the risk [she] already faced in
everyday life because of” her osteoarthritis? See Allen, 729 P.2d at
25. And on the facts of this case, taking into account the totality
of the circumstances, we answer that question in the affirmative.


                         CONCLUSION

¶28 Because her preexisting osteoarthritis contributed to her
workplace injury, Oceguera must meet Allen’s heightened legal
causation standard in order to prevail on her claim for workers’
compensation benefits. Oceguera’s request that we apply the


20190367-CA                     15                2020 UT App 83
                  Oceguera v. Labor Commission


Allen test only where the worker’s preexisting condition made a
significant or substantial contribution to the workplace injury is
a request more appropriately directed to our supreme court.

¶29 But Oceguera can meet the Allen test, under the facts of
this case. After examining the totality of the circumstances, we
conclude that the exertions she expended in sustaining the injury
are not the sort of exertions one typically makes in everyday
non-employment life, and that therefore the demands of her
employment, on this particular occasion, substantially increased
the injury risk she already faced due to her preexisting
osteoarthritis. Accordingly, Oceguera has established that her
workplace activity was the legal cause of her injury. We
therefore set aside the Board’s order and return this matter to the
Labor Commission for further proceedings.




20190367-CA                    16                2020 UT App 83